          Case 1:19-cr-00416-AKH Document 1 Filed 04/10/19 Page 1 of 4

                                                 ORJ_Gl.NAL
Approved:

             Assistant United States Attorney

Before:      HONORABLE SARAH NETBURN
             United States Magist~ate Judge
             Southern District of New York



                                                  1-r Q)r.i.Y Mt\·li
-----------------------------------x
                                                                  n
UNITED STATES OF AMERICA                           COMP

             -   v. -                              Violations of 21 U.S.C.
                                                   § 846
DARIEL POLANCO, and
DAURI POLANCO,
                                                   COUNTY OF OFFENSE:
                   Defendants.                     BRONX

-----------------------------------x
STATE OF NEW YORK                          SS:
SOUTHERN DISTRICT OF NEW YORK

          MICHAEL CARULLO, being duly sworn, deposes and says
that he is a Task Force Officer with the Drug Enforcement
Administration ("DEA") assigned to the Newark, New Jersey
Division Office, and charges as follows:

                                 COUNT ONE
                           (Narcotics Conspiracy)

     1.   From at least on or about April 8, 2-019, up to and
including on or about April 9, 2019, in the Southern District of
New York and elsewhere, DARIEL POLANCO and DAURI POLANCO, the
defendants, and others known and unknown, intentionally and
knowingly did combine, conspire, confederate, and agree together
and with each other to violate the narcotics laws of the United
States.

     2.   It was a part and object of the conspiracy that DARIEL
POLANCO and DAURI POLANCO, the defendants, and others known and
unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code, Section 841(a) (1).

     3.      The controlled substance that DARIEL POLANCO and DAURI


                                       1
      Case 1:19-cr-00416-AKH Document 1 Filed 04/10/19 Page 2 of 4



POLANCO, the defendants, conspired to distribute and possess
with intent to distribute was one kilogram and more of mixtures
and substances containing a detectable amount of heroin, in
violation of Title 2I, United States Code, Section 84I(b) (I) (A).

           (Title 2I, United States Code, Section 846.)

          The bases for my knowledge of the foregoing charge
are, in part, as follows:

     4.   I am a Task Force Officer with the DEA and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation, my examination of reports and records, and my
conversations with other law enforcement agents and other
individuals. Because this affidavit is being submitted for the
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

     5.   Based on my participation in this investigation,
including my review of reports and my conversations with other
law enforcement officers, I am aware of the following, in
substance and in part:

          a.   In or around early April 20I9, law enforcement
officers seized approximately eight kilograms of suspected
heroin from an individual ("Individual-I"). The suspected
narcotics field-tested positive for the presence of heroin.
Individual-I informed law enforcement, in substance and in part,
that Individual-I was going to deliver seven kilograms of the
heroin to someone in the Bronx, New York.  Individual-I provided
law enforcement with a telephone number ("Telephone Number-I")
to contact the purchaser in the Bronx.

          b.   On or about April 9, 20I9, a law enforcement
agent acting in an undercover capacity ("UC-I") called Telephone
Number-I to arrange the delivery of the heroin. UC-I had
multiple recorded telephone calls with the user of Telephone
Number-I (later identified as DARIEL POLANCO, the defendant) to
arrange the delivery. During those calls just prior to the
meetup, DARIEL POLANCO repeatedly suggested meeting in a private
location. UC-I insisted on meeting in a public area.
Ultimately, UC-I and DARIEL POLANCO agreed to meet in the


                                    2
       Case 1:19-cr-00416-AKH Document 1 Filed 04/10/19 Page 3 of 4



vicinity of Jerome Avenue and 212th street in the Bronx, in the
afternoon of April 9, 2019.

          c.   In or about the early afternoon of April 9, 2019,
law enforcement agents conducting surveillance in the vicinity
of Jerome Avenue and 212th Street in the Bronx observed DARIEL
POLANCO and DAURI POLANCO, the defendants, on the sidewalk of
Jerome Avenue, near 212th street. When UC-1 then called
Telephone Number-1, law enforcement agents observed DARIEL
POLANCO answer his cellphone.

          d.   During that recorded telephone call, UC-1
described the vehicle that UC-1 was in ("Vehicle-I").  Law
enforcement agents then observed DARIEL POLANCO and DAURI
POLANCO walk in the direction of UC-l's vehicle, on the opposite
side of the street from Vehicle-I.

          e.   As DARIEL POLANCO and DAURI POLANCO walked
towards Vehicle-I, UC-1 exited the vehicle, crossed the street,
and walked towards the defendants. When UC-1 approached the
defendants, DARIEL POLANCO asked, in sum and substance, if they
could go to a side street, and UC-1 said no.

          f.   DARIEL POLANCO and UC-1 then walked across the
street, in the direction of Vehicle-I. While in the street, UC-
1 observed DARIEL POLANCO use his cellphone to call DAURI
POLANCO and say, in substance and in part, "Just keep an eye on
me; I'm going to the car."

          g.   When UC-1 and DARIEL POLANCO reach7d Vehicle-I,
UC-1 opened the vehicle's trunk, and DARIEL POLANCO stated, in
substance and in part, "Oh, we're doing this here?"

          h.   UC-1 reached into the trunk of Vehicle-I to
obtain a suitcase that contained approximately one kilogram of
heroin and six kilograms of material designed to look like
heroin. While doing this, UC-1 observed DAURI POLANCO across
the street watching UC-1 and DARIEL POLANCO.

          i.   DARIEL POLANCO then took possession of the
suitcase containing the heroin and began walking across the
street towards DAURI POLANCO. While DARIEL POLANCO attempted to
cross the street, law enforcement agents approached DARIEL
POLANCO and DAURI POLANCO at which point both defendants
attempted to flee:  DARIEL POLANCO ran towards a park at the
intersection of Jerome Avenue and 212th Street, and DAURI
POLANCO headed east in the opposite direction of the agents on

                                    3
            Case 1:19-cr-00416-AKH Document 1 Filed 04/10/19 Page 4 of 4
..
     212th street.  Law enforcement agents were able to apprehend and
     arrest both defendants.


          WHEREFORE, I respectfully request that DARIEL POLANCO and
     DAURI POLANCO, the defendants, be arrested and imprisoned, or
     bailed, as the case may be.




                                Task Force Officer
                                Drug Enforcement Administration


     Sworn to before me this
     10th Day of April, 2019




     THE                 NE TB URN
                        TRATE JUDGE
     SOUTHERN DISTRICT OF NEW YORK




                                         4
